DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 

4.	Claims 1-9, 14-15, 18-19 and 20  are  rejected under 35 U.S.C. 103 as being unpatentable over Daiki  et al. (JP-2019-131332) in view Cantrell (USP 2018/0239350) in view of Liu  et al. ( EP 3251953A1).
As Per Claim 1, Daiki et al. ( Daiki) teaches,  (via a drone control  system and drone control method) a control device (via central server 500, Fig.1) comprising: at least one memory configured to store a program code; and at least one processor configured to access the program code and operate as instructed by the program code, the program code including: an acquisition code configured to cause the at least one processor to acquire a request for requesting determination as to whether or not a target area is usable for a predetermined purpose; (Page 4: Paragraphs 4 and 5; Page 6: paragraphs 1,2 and page 10 :paragraphs 4 and 5, Figs. 1-6).
However, Daiki deros not explicitly teach, and a control code configured to cause the at least one processor to perform control to cause a first flying object to fly to the target area, wherein the acquisition code is configured to cause the at least one processor to further acquire sensing data that is data obtained by optical sensing of the target area by the first flying object, and the program code further includes a determination code configured to cause the at least one processor to determine, based on the acquired sensing data, whether or not the target area is usable for the predetermined purpose.
In  a related field of Art, Cantrell teaches, systems and method for delivering merchandise using unmanned aerial vehicle, wherein, a control code configured to cause the at least one processor to perform control to cause a first flying object to fly to the target area, ( via remote navigation control system 206, Abstract, [0027-0034], Figs. 1-3)
It would have been obvious to one of ordinary skill in the art, having the teachings of Daiki and Cantrell  before him  before the effective filing date of the claimed invention  to modify the systems of Daiki, to incorporate the  teachings (UAV control circuits and UAV etc.) of  Cantrell  and configure with the system of Daiki and substitute the   the Drone of Daiki  by the UVA of Cantrell and control the flight of UAV  through remote navigational control system to the  destination. Motivation to combine the two teachings is, to control the flight of UAV from the origin to destination ( i.e., more control of UAV flight operation).
However, Daiki in view of  Cantrell does not explicitly teach, wherein the acquisition code is configured to cause the at least one processor to further acquire sensing data that is data obtained by optical sensing of the target area by the first flying object,  and the program code further includes a determination code configured to cause the at least one processor to determine, based on the acquired sensing data, whether or not the target area is usable for the predetermined purpose.
In related field of Art, Liu et al. ( Liu) teaches, method and apparatus for landing flight device, wherein, wherein the acquisition code is configured to cause the at least one processor to further acquire sensing data that is data obtained by optical sensing of the target area by the first flying object, ([0005-0007], Figs. 1-4), [0026-0036]), and the program code further includes a determination code configured to cause the at least one processor to determine, based on the acquired sensing data, whether or not the target area is usable for the predetermined purpose.  ([0005-0007], Figs. 1-4), [0026-0036]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Daiki,  Cantrell  and Liu before him  before the effective filing date of the claimed invention  to modify the  combination of  Daiki, to include the   teachings of   Liu   and configure with the combination of Daiki  in order to detect the landing area, matching with the map and determining whether target landing area being usable /safe to land or not. Upon determining  target area being safe executing landing operation, upon determining not safe, avoid landing ( keep flying).  Motivation to combine the two teachings is, to assure UAV to safe landing  (i.e., an added safety feature to enhance safety of the UAV and avoid collision /structure destruction).

As per Claim 2, Daiki as modified by Cantrell and Liu  teaches the limitation of Claim 1. However, Daiki   in view of   Cantrell  and Liu  teaches,, wherein the acquisition code is configured to cause the at least one processor to further acquire, together with the request or separately from the request, a first image obtained by capturing of an image of a surface of the target area, (Liu: ([0042], [0038-0039]), [0110-0115], [0120-0121], Fig.8), the determination code is configured to cause the at least one processor to determine, based on the acquired first image, whether or not the surface satisfies a predetermined first condition, and upon determination that the surface does not satisfy the first condition, determine that the target area is unusable for the predetermined purpose, and the control code is configured to cause, upon determination that the surface satisfies the first condition, the at least one processor to perform control to cause the first flying object to fly to the target area (Liu :  ([0005-0007], Figs. 1-4), [0026-0036]).

As per Claim 3, Daiki as modified by Cantrell and Liu  teaches the limitation of Claim 2. However, Daiki   in view of   Cantrell  and Liu  teaches,  wherein the acquisition code is configured to cause the at least one processor to further acquire the second image that is an image different from the first image and that is obtained by capturing of an image of a cover that covers the target area, the determination code is configured to cause the at least one processor to determine, based on the acquired second image, whether or not the cover satisfies a predetermined second condition, and upon determination that the cover does not satisfy the second condition, determine that the target area is unusable for the predetermined purpose, and the control code is configured to cause the at least one processor to perform, upon determination that the surface satisfies the first condition and the cover satisfies the second condition, the control to cause the first flying object to fly to the target area.  (Liu: ([0042], [0038-0039]), [0110-0115], [0120-0121], Fig.8), (Liu :  ([0005-0007], Figs. 1-4), [0026-0036]).
However, Liu does not explicitly teach, obtaining image by capturing of an image of a cover that covers the target area.
However, Liu teaches, “ the flight device may perform image recognition on the live-action data captured by the camera whether the live-action data includes objects, such as, water or tree etc.”[0050];  “the map data is 3D image information which may fully reflects objects included  in the second positioning area..”[0051];  “the sensor component 814  may include a proximity sensor configured to detect the presence of a nearby object without any physical contact. The sensor component 814 may also  include a light sensor, such as a CMOS or CCD image sensor”, [0121].
Therefore, it would have been obvious tom one ordinary skill in the art to recognize that Liu has teachings of  light sensors  detecting the presence of an object without any physical contact.  Therefore, Liu’ light sensors is capable of capturing of an image of a cover that covers the target area.
Claim 4 is being rejected using the same rationale as claim 3.

As per Claim 5, Daiki as modified by Cantrell and Liu  teaches the limitation of Claim 1. However, Daiki   in view of   Cantrell  and Liu  does not explicitly teach, wherein the predetermined purpose is to install a predetermined object or construct a predetermined building.  
However, Liu teaches, “ the flight device may perform image recognition on the live-action data captured by the camera whether the live-action data includes objects, such as, water or tree etc.”[0050];  “the map data is 3D image information which may fully reflects objects included  in the second positioning area..”[0051];  “the sensor component 814  may include a proximity sensor configured to detect the presence of a nearby object without any physical contact. The sensor component 814 may also  include a light sensor, such as a CMOS or CCD image sensor”, [0121].
Therefore, Liu has teachings of  capturing by the camera the live-action data including objects, such as water or tree etc.
Therefore, it would have been obvious to one ordinary skill in the art to recognize that the live-action being captured by Liu camera /light sensor (CMOS, CCD) would reveal terrain characteristics and help determine installation of an object or construction of a    predetermined building in the targeted area.
 
Claim 6 is being rejected using the same rationale as claim 5.
Claim 7 is being rejected using the same rationale as claim 5.
Claim 8 is being rejected using the same rationale as claim 5.

As per Claim 9, Daiki as modified by Cantrell and Liu  teaches the limitation of Claim 5. However, Daiki   in view of   Cantrell  and Liu  does not explicitly teach, wherein the predetermined object is a radio station, and the predetermined purpose is to install the radio station.  
However, Liu teaches, “ the flight device may perform image recognition on the live-action data captured by the camera whether the live-action data includes objects, such as, water or tree etc.”[0050];  “the map data is 3D image information which may fully reflects objects included  in the second positioning area..”[0051];  “the sensor component 814  may include a proximity sensor configured to detect the presence of a nearby object without any physical contact. The sensor component 814 may also  include a light sensor, such as a CMOS or CCD image sensor”, [0121].
Therefore, Liu has teachings of  capturing by the camera the live-action data including objects, such as water or tree etc.
Therefore, it would have been obvious to one ordinary skill in the art to recognize that the live-action being captured by Liu camera /light sensor (CMOS, CCD) would reveal terrain characteristics and help determine installation of a radio station   and the predetermined purpose being installing of  the radio station.  

Claim 14  is being rejected using the same rationale as claim 2.
Claim 15 is being rejected using the same rationale as claim 2.
Claim 18 is being rejected using the same rationale as claim 2.
Claim 19 is being rejected using the same rationale as claim 1.
Claim 20  is being rejected using the same rationale as claim 1.

5.	Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Daiki  et al. (JP-2019-131332) in view Cantrell (USP 2018/0239350) in view of Liu  et al. ( EP 3251953A1) in view  of Michalski et al. ( USP 2016/0376031).
As per Claim 10, Daiki as modified by Cantrell and Liu  teaches the limitation of Claim 9. However, Daiki   in view of   Cantrell  and Liu further teaches, wherein the determination code is configured to  determine, based on the calculated distance,  whether or not the target area is usable for the predetermined purpose.  ( Liu: ([0005-0007], Figs. 1-4), [0026-0036]).
 	 However, Daiki   in view of   Cantrell  and Liu  does not explicitly teach, causing the at least one processor to calculate a distance from a ground level to the target area based on the sensing data, and determine, based on the calculated distance.
In  a related field of Art Michalski et al. ( Michalski) teaches, method and apparatus for unmanned aerial vehicle landing and launch, wherein,  causing the at least one processor to calculate a distance from a ground level to the target area based on the sensing data , and determine, based on the calculated distance. (via UAV 10 being equipped with IMCU 10. “The IMCU may include a gyroscope, accelerometers and/or magnetometers, altimeters and/or other sensors, such as optical, image and/or ultrasonic sensors that enable navigational control of a UAV. Further, the UAV 10 or the stand 11,  may include a laser altimeter  to determine  an altitude of the  UAV 10 above the stand 11”, [0043], [0073], Fig. 1).
It would have been obvious to one of ordinary skill in the art, having the teachings of Daiki,  Cantrell  and Liu  and Michalski before him  before the effective filing date of the claimed invention  to modify the  combination of  Daiki, to include the  teachings of   Michalski  and configure with the combination of Daiki  in order to using a laser altimeter  to determine  an altitude of the UAV  above the ground to calculate a distance from a ground level to the target area.  Motivation to combine the two teachings is, to sense height of the UAV as it is approaching for landing to the target area  (i.e., an added safety feature to enhance safety of the UAV and avoid collision /structure destruction).


Allowable Subject Matter
6.	Claims 11-13,16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663